ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_12_FR.txt. 232

OPINION DISSIDENTE DE M. SKUBISZEWSKI
[Traduction]

1. Tout en souscrivant à tout ce que la Cour a dit dans son arrêt, je
ne peux m'associer à la conclusion trop large selon laquelle la Tchéco-
slovaquie n'était pas en droit de mettre en service la variante C à partir
d'octobre 1992 (arrêt, par. 155, al. 1 C). Cette conclusion est trop géné-
rale. A mon avis, la Cour aurait dû établir une distinction entre, d’une
part, le droit qu'avait la Tchécoslovaquie de prendre des mesures pour
réaliser et exploiter certains ouvrages sur son territoire et, d’autre part,
sa responsabilité a l’égard de la Hongrie en raison du détournement de
la plus grande partie des eaux du Danube sur le territoire tchécoslovaque,
en particulier pendant la période qui a précédé l’accord de 1995 (arrêt,
par. 25).

I

2. En proposant à la Tchécoslovaquie la revision du traité, la Hongrie
n’a pas exclu, pendant un certain temps, la possibilité d’un arrangement
qui aurait maintenu, sous une forme ou une autre, le système d’écluses
{article premier du traité). Mais l’abandon ultérieur des travaux consti-
tuait une indication claire de la voie dans laquelle s’engageait la Hongrie.
Même lorsqu'elle a d’abord proposé le report des travaux, son but était
d’annuler le projet. C’était là le cœur du problème. Le 22 mai 1990, le
premier ministre de la nouvelle Hongrie démocratique l’a dit en un mot,
en qualifiant d’«erreur» l’ensemble du projet (mémoire de la République
de Hongrie, vol. 1, p. 64, par. 3.110). La Hongrie voulait se dégager de
cette «erreur». Tel est le fait essentiel de l’affaire. La masse d’informa-
tions scientifiques et techniques qui ont été soumises à la Cour et les argu-
ties de l'argumentation juridique ne doivent pas occulter ce fait fonda-
mental: c’est la Hongrie, et la Hongrie seule, qui, à partir d’un certain
moment, a suivi une politique visant à se délier de ses engagements
conventionnels. La Tchécoslovaquie, pour sa part, insistait pour que le
traité soit mis en œuvre, tout en se montrant disposée à adopter une attitude
empreinte de souplesse vis-à-vis de certains aspects du fonctionnement du
système d’écluses, par exemple en ce qui concerne la limitation ou l’exclu-
sion du mode d'exploitation en régime de pointe, ou les besoins écolo-
giques objectivement vérifiés.

3. Cette différence dans la position et les actes des deux Parties au
regard du traité ne doit pas être estompée. Dire simplement qu’en fait les
deux Etats contractants (et non pas seulement l’un d’entre eux, à savoir la
Hongrie) ont observé des règles autres que celles énoncées par le traité

229
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 233

n’est pas conforme à la réalité juridique. En particulier, on ne peut écar-
ter comme étant dépourvue de pertinence la chronologie des faits. Les
doutes et les réserves de la Hongrie à l'égard du projet et, finalement, son
retrait du projet ont non seulement précédé la variante C, mais en ont
aussi été la cause. S’il n’y avait eu d’abord suspension puis abandon des
travaux par la Hongrie, il n’y aurait pas eu de variante C. Et l’on ne sau-
rait non plus dire que la variante C excluait la Hongrie du projet. Le fait
est que la Hongrie s’est exclue elle-même car elle avait perdu tout intérêt
à l'égard de la poursuite du projet. En outre, la Tchécoslovaquie, et par la
suite la Slovaquie, était prête à coopérer avec la Hongrie au sujet de la
variante C, qu’elle considérait comme une solution provisoire.

4. La documentation produite dans la présente instance n’étaie pas
Popinion selon laquelle les deux Etats avaient en réalité manifesté la
méme intention de se retirer du traité. Ni avant ni aprés la notification de
terminaison faite par la Hongrie, la Tchécoslovaquie n’avait exprimé une
telle intention. La variante C conservait certains objectifs importants de
Pinvestissement conjoint: production d'énergie, prévention des crues et
amélioration de la navigation. La où elle s’écartait du projet, elle ne met-
tait aucun obstacle définitif à un retour à ce que le traité prévoyait à l’ori-
gine. Il n’y a pas eu de consentement tacite à l’extinction du traité de la
part de la Tchécoslovaquie. Ce dernier Etat n'existe plus, mais la Slova-
quie (en tant qu’Etat successeur) continue de soutenir que le traité doit
être mis en œuvre (arrêt, par. 14).

5. La Tchécoslovaquie et la Hongrie savaient très bien ce qu'elles fai-
saient lorsqu'elles négociaient et concluaient leur traité. Elles faisaient un
choix en toute connaissance de cause. Un investissement conjoint d’une
telle ampleur entraîne inévitablement certaines modifications sur le terri-
toire des pays concernés, et notamment des incidences sur l’environne-
ment. En particulier, les deux Etats devaient faire des choix entre le déve-
loppement socio-économique et la protection de la nature. Les articles 15,
19 et 20 montrent que les deux Etats ont prêté attention aux risques éco-
logiques et qu'ils étaient prêts à y faire face. Dans les années soixante-dix,
au moment où le traité était en cours de négociation, l’état des connais-
sances était suffisamment avancé pour permettre aux deux parties d’éva-
luer l'impact qu’aurait leur projet sur les différents domaines de la vie, dont
l’environnement. Le nombre d’études effectuées était réellement impres-
sionnant. Les progrès de la science et de la connaissance sont constants;
aussi, s’agissant d’un tel projet, ces progrès nécessitent des aménagements
et, par conséquent, que des négociations soient engagées, si longues et
difficiles soient-elles.

6. Par son rejet unilatéral du projet la Hongrie s’est privée de la pos-
sibilité de faire valoir que l’utilisation de l’énergie hydraulique du Danube
était tributaire d’un accord préalable entre elle-même et la Tchécoslova-
quie (et, par la suite, la Slovaquie). Car tel était bien et tel est l’objet du
traité: définir en commun la compétence nationale de chacun des Etats
riverains, en particulier pour l’utilisation de l'énergie hydraulique du
fleuve. Le traité avait créé des droits et des obligations réciproques, mais

230
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 234

au cours de la période de 1989 à 1992, la Hongrie les a progressivement
dénoncés. Elle s’est donc placée dans une situation d’estoppel.

Il

7. La Hongrie s'étant retirée du projet, il restait à la Tchécoslovaquie
la possibilité de faire sur son territoire ce que lui permettait le droit géné-
ral. Dans les circonstances du différend soumis à la Cour, une action
fondée sur le droit général ne porte pas atteinte à la force exécutoire du
traité. Le recours au droit général tient au fait que la Hongrie a rejeté
le projet. Il n’existait pas, en fait, de «système d’ouvrages opérationnel,
unique et indivisible» (paragraphe 1 de l’article premier du traité de 1977)
auquel d’abord la Tchécoslovaquie puis la Slovaquie pouvait participer.
Le comportement de la Hongrie a conduit à une situation de fait qui, tant
qu'elle durait, empêchait la mise en œuvre d’accords ayant force obliga-
toire. Une application intégrale du traité exigeait une action bilatérale.
Ainsi, à cette époque, la relation conventionnelle des deux Etats était sus-
pendue ou statique. Comme les objectifs du traité n’avaient pas disparu,
une solution temporaire devait être fondée sur le droit général et l'équité
jusqu'à ce que l’on puisse revenir à une application bilatérale du traité.
C'était là l'essentiel du concept de la «solution provisoire» adoptée par la
Tchécoslovaquie et maintenue par la Slovaquie.

8. Dans la présente affaire, il y a lieu de distinguer entre, d’une part, la
«solution provisoire» qui, dans l’ensemble, est licite, en particulier dans
les circonstances existantes (c’est-à-dire l’état avancé d’achévement des
travaux sur le territoire tchécoslovaque au début des années quatre-vingt-
dix) et, d’autre part, un élément de la mise en œuvre de cette solution qui
appelle une réparation et une compensation; cet élément est le partage
des eaux du Danube. Il ne suffit pas de rejeter les arguments de la Slo-
vaquie (c’est-à-dire le principe de l'application par approximation, l’obli-
gation d’atténuer les dommages et, éventuellement, l'argument des contre-
mesures, arrêt, par. 75-87). La situation est plus complexe. Une apprécia-
tion juridique de la variante C ne saurait se limiter au seul traité. Du fait
de l’action de la Hongrie, la mise en œuvre du traité était bloquée. La
Tchécosiovaquie à riposté en appliquant sa «solution provisoire». Au
cours de la procédure devant la Cour, la Slovaquie a mis l'accent sur ce
que j’appellerais l'approche fondée sur le traité. Mais la Slovaquie a aussi
invoqué, bien que de façon assez subsidiaire, le droit général. En vertu de
ce droit, tel qu’il a été appliqué par la Cour, la responsabilité de la Slo-
vaquie est engagée parce qu’elle a privé la Hongrie de la partie des eaux
du Danube à laquelle celle-ci avait droit. En affirmant que la Hongrie n’a
pas perdu «son droit fondamental à une part équitable et raisonnable des
ressources d'un cours d'eau international», la Cour applique le droit géné-
ral (arrêt, par. 78). La Cour applique également le droit général (par. 85)
lorsqu'elle évoque, en particulier, la notion de «communauté d’inté-
rêts sur un fleuve navigable», exposée par la Cour permanente dans

231
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 235

l'affaire relative à la Juridiction territoriale de la Commission internatio-
nale de l’Oder (arrêt n° 16, 1929, C.P.J.I. série À n° 23, p. 27). La règle
générale d’une utilisation équitable et raisonnable figure en bonne place
dans la convention récemment adoptée par l'Organisation des Nations
Unies sur le droit relatif aux utilisations des cours d’eau internationaux à
des fins autres que la navigation, tout particulièrement dans ses principes
généraux (art. 5-10).

9. La sentence arbitrale rendue dans l’affaire du Lac Lanoux opposant
l'Espagne et la France énonce le droit qui s'applique à l'appréciation de
la variante C, bien que pour diverses raisons cette affaire doive être dis-
tinguée de celle dont est saisie la Cour. Dans l’affaire du Lac Lanoux, le
tribunal arbitral examinait la question de savoir si le projet français
d'aménagement des eaux du lac Lanoux (avec dérivation des eaux)
requérait, pour son exécution, l'accord préalable des deux gouverne-
ments, à défaut duquel le pays qui le proposait ne pourrait avoir liberté
d'action pour entreprendre les travaux (Recueil des sentences arbitrales
(RSA), vol. XII, p. 306, par. 10; International Law Reports (ILR),
vol. 24, 1957, p. 127, par. 10).

10. Le tribunal a déclaré:

«En effet, pour apprécier, dans son essence, la nécessité d’un
accord préalable, il faut se placer dans ’hypothése dans laquelle les
Etats intéressés ne peuvent arriver à un accord. Dans ce cas, il faut
admettre que l'Etat normalement compétent a perdu le droit d’agir
seul, par suite de opposition inconditionnée et discrétionnaire d’un
autre Etat. C’est admettre un «droit d’assentiment», un «droit de
veto», qui paralyse, à la discrétion d’un Etat, l'exercice de la com-
pétence territoriale d’un autre Etat.

C’est pourquoi la pratique internationale recourt de préférence à
des solutions moins extrêmes, en se bornant à obliger les Etats à
rechercher, par des tractations préalables, les termes d’un accord,
sans subordonner à la conclusion de cet accord l'exercice de leurs com-
pétences. On a ainsi parlé, quoique souvent d’une manière impropre,
de l’«obligation de négocier un accord». En réalité, les engage-
ments ainsi pris par les Etats prennent des formes très diverses et ont
une portée qui varie selon la manière dont ils sont définis et selon les
procédures destinées à leur mise en œuvre; mais la réalité des obli-
gations ainsi souscrites ne saurait être contestée et peut être sanc-
tionnée, par exemple, en cas de rupture injustifiée des entretiens, de
délais anormaux, de mépris des procédures prévues, de refus systé-
matiques de prendre en considération les propositions ou les intérêts
adverses, plus généralement en cas d’infraction aux règles de la
bonne foi (affaire de Tacna-Arica, Recueil des sentences arbitrales,
vol. II, p. 921 et suiv.; Trafic ferroviaire entre la Lithuanie et la Po-
logne, avis consultatif, 1931, C.P.J.I. série A/B n° 42, p. 108 et
suiv.)» (RSA, vol. XII, p. 306, par. 11; ZLR, vol. 24, 1957, p. 128,
par. 11; notes de bas de page omises.)

232
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 236

La Tchécoslovaquie s’est acquittée de son obligation de négocier une
revision du traité. Mais une revision de ce traité n’équivaut pas à un refus
de l'appliquer. Devant ce refus de la part de la Hongrie, la Tchécoslova-
quie pouvait agir seule, sans le consentement préalable de la Hongrie,
tout en respectant le droit de celle-ci à une part équitable et raisonnable
des eaux du Danube. Mais en déterminant si la Tchécoslovaquie a res-
pecté ce droit, il ne faut pas perdre de vue que cette part avait augmenté
en 1995, et que les eaux que s'était appropriées la Tchécoslovaquie et qui
ont ensuite été utilisées par la Slovaquie ne servent pas seulement les inté-
rêts de la Slovaquie mais aussi ceux de la Hongrie. La mise en service de
la variante C a amélioré la navigation sur le Danube et renforcé la pro-
tection contre les crues.

11. Dans l'affaire du Lac Lanoux, le tribunal a défini sa position sur le
droit pour chacun des Etats riverains d’agir unilatéralement en ces termes:

«En réalité, les Etats ont aujourd’hui parfaitement conscience de
l'importance des intérêts contradictoires que met en cause l’utilisa-
tion industrielle des fleuves internationaux, et de la nécessité de les
concilier les uns avec les autres par des concessions mutuelles. La
seule voie pour aboutir à ces compromis d'intérêt est la conclusion
d'accords, sur une base de plus en plus compréhensive. La pratique
internationale reflète la conviction que les Etats doivent tendre à
conclure de tels accords; il y aurait ainsi une obligation d'accepter de
bonne foi tous les entretiens et les contacts qui doivent, par une
large confrontation d'intérêts et par une bonne volonté réciproque,
les mettre dans les meilleures conditions pour conclure des accords.

Mais la pratique internationale ne permet pas, jusqu’à présent,
de dépasser cette conclusion: la règle suivant laquelle les Etats ne
peuvent utiliser la force hydraulique des cours d’eau internationaux
qu'à la condition d’un accord préalable entre les Etats intéressés ne
peut être établie ni à titre de coutume, ni encore moins à titre de prin-
cipe général du droit. Très caractéristique, à cet égard, est l’histoire
de l'élaboration de la convention multilatérale de Genève du 9 dé-
cembre 1923, relative à l'aménagement des forces hydrauliques inté-
ressant plusieurs Etats. Le projet initial était fondé sur le carac-
tère obligatoire et préalable des accords destinés à mettre en valeur les
forces hydrauliques des cours d’eau internationaux. Mais cette for-
mule fut repoussée et la convention, dans sa forme finale, dispose
{article premier) qu’elle «ne modifie en aucune manière la liberté
pour tout Etat, dans le cadre du droit international, d'exécuter sur
son territoire tous travaux d’aménagement des forces hydrauliques
qu'il désire»; seule est prévue, entre Etats signataires intéressés, une
obligation de se prêter à une étude en commun d’un programme
d'aménagement; l'exécution de ce programme ne s'impose d’ailleurs
qu'aux Etats qui s’y sont formellement engagés.» (RSA, vol. XII,
p. 308, par. 13; /LR, vol. 24, 1957, p. 129, par. 13; notes de bas de
page omises.)

233
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 237

Je pense que la Cour conviendra qu'il s’agit là d’un énoncé exact d’un
principe de droit général. Ce principe est applicable à la présente espèce.
La Tchécoslovaquie était en droit de mettre en service les ouvrages de
Gabüikovo. Mais elle avait également l’obligation de respecter le droit de
la Hongrie à une part équitable et raisonnable des eaux du Danube.

12. En rejetant, dans l'affaire du Lac Lanoux, la nécessité d’un accord
préalable entre les Etats intéressés sur l’utilisation de la force hydraulique
des cours d’eau internationaux, le tribunal arbitral s’est référé aux «prin-
cipes les plus généraux du droit international» conformément auxquels:

«il appartient à chaque Etat d’apprécier, raisonnablement et de
bonne foi, les situations et les règles qui le mettent en cause; son
appréciation peut se trouver en contradiction avec celle d’un autre
Etat; dans ce cas, apparaît un différend que les parties cherchent
normalement à résoudre par la négociation, ou bien en se soumet-
tant à l'autorité d’un tiers; mais l’une d'elles n’est jamais obligée
de suspendre, du fait du différend, l'exercice de sa compétence,
sauf engagement de sa part; en exerçant sa compétence; elle prend
le risque de voir sa responsabilité internationale mise en cause s’il
est établi qu'elle n’a pas agi dans la limite de ses droits» (RSA,
vol. XII, p. 319, par. 16; JLR, vol. 24, 1957, p. 132, par. 16).

13. Telle semblait être, mutatis mutandis, la position de la Tchécoslo-
vaquie. Elle pouvait agir, mais devait respecter certains droits de la Hon-
grie. Dans l'affaire du Lac Lanoux, le tribunal a ajouté que, poussée à
l'extrême, la thèse de la nécessité d’un accord préalable

«impliquerait ou bien la paralysie générale de l’exercice des compé-
tences étatiques en présence d’un différend, ou bien la soumission
de tous les différends, quels qu'ils soient, à l'autorité d’un tiers; la
pratique internationale ne consacre ni l’une ni l’autre de ces consé-
quences» (/oc. cit.).

14. En ce qui concerne cette possibilité d’une suspension unilatérale
des travaux, le tribunal a ajouté:

«Par ailleurs, pour qu’une négociation se déroule dans un climat
favorable, il faut que les parties consentent à suspendre, pendant la
négociation, le plein exercice de leurs droits. Il est normal qu’elles
prennent des engagements à cet effet. Si ces engagements devaient les
lier inconditionnellement jusqu’à la conclusion d’un accord, elles
perdraient, en les signant, la faculté même de négocier; cela ne sau-
rait être présumé.

Il est nécessaire de garder ces considérations présentes à l’esprit,
lorsqu'il s’agit de tirer des conclusions juridiques de la correspon-
dance diplomatique.» (RSA, vol. XII, p. 311, par. 18; /LR, vol. 24,
1957, p. 134, par. 18.)

234
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 238

15. Enfin, il convient de noter la déclaration suivante du tribunal:

«La France peut user de ses droits, elle ne peut ignorer les intérêts
espagnols.

L'Espagne peut exiger le respect de ses droits et la prise en consi-
dération de ses intérêts.

En la forme, l'Etat d’amont a, en vertu de la procédure, un droit
d'initiative, il n’est pas obligé d'associer à l'élaboration de ses projets
l'Etat d’aval. Si, au cours des entretiens, l'Etat d’aval lui soumet des
projets, l'Etat d’amont doit les examiner, mais il a le droit de pré-
férer la solution retenue par son projet, s’il prend en considération
d'une manière raisonnable les intérêts de l'Etat d’aval.» (RSA,
vol. XII, p. 316, par. 23; ZLR, vol. 24, 1957, p. 140, par. 23.)

IT]

16. Au paragraphe 72 de son arrêt, la Cour indique clairement qu’elle
est consciente des sérieux problèmes auxquels la Tchécoslovaquie a dû
faire face à la suite des actions de la Hongrie. C’est là une raison sup-
plémentaire de faire une distinction entre piusieurs éléments de la va-
riante C. Ayant fait cette constatation, la Cour aurait dû faire un pas de
plus et appliquer l'équité dans le cadre du droit international. Elle serait
alors parvenue à une conclusion qui aurait nuancé davantage sa décision.

17. Dans l'affaire des Prises d'eau à la Meuse, M. Hudson a observé:

«Un important principe d'équité semblerait être que, quand deux
parties ont assumé une obligation identique ou réciproque, une par-
tie qui, de manière continue, n’exécute pas cette obligation, ne
devrait pas être autorisée à tirer avantage d’une non-observation
analogue de cette obligation par l’autre partie.

Le principe général est de ceux qu’un tribunal international doit
appliquer avec beaucoup de prudence. On ne saurait certainement
estimer que, pour qu'un Etat pût se présenter devant un tribunal
international afin d'obtenir l'interprétation d’un traité, il faudrait
que cet Etat eût préalablement prouvé qu'il a rempli toutes les obli-
gations assumées par lui en vertu de ce traité. Et cependant, dans un
cas nettement pertinent, et en tenant compte scrupuleusement des
restrictions nécessaires, un tribunal, lié par le droit international, ne

devrait pas reculer devant l'application d’un principe si évidemment
juste.» (C.P.J.I. série A/B n° 70, arrêt, 1937, p. 77.)

18. La citation qui précède ne veut pas dire que l’on doive passer sous
silence les différences existant entre l'affaire des Prises d’eau à la Meuse
et la présente espèce. Selon M. Hudson, les deux écluses (c’est-à-dire celle
qui fonctionnait aux Pays-Bas et celle de la Belgique) se trouvaient dans

235
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 239

la même situation, en droit comme en fait. «Cette situation semble
recommander l'application du principe d'équité énoncé ci-dessus.»
(C.P.JI.1., série A/B n° 70, arrêt, 1937, p. 78.) Mais si les faits de la pré-
sente espèce sont plus complexes, l'opinion de cet éminent juge n’en reste
pas moins pertinente.

19. La situation impossible dans laquelle l’action de la Hongrie a placé
la Tchécoslovaquie milite fortement en faveur de l’application des prin-
cipes d'équité par la Cour dans son appréciation de la variante C. Car
«[IJ'équité en tant que notion juridique procède directement de l’idée de
Justice ... la notion juridique d'équité est un principe général directement
applicable en tant que droit» (Plateau continental (Tunisie/Jamahiriya
arabe libyenne), arrêt, C.J. Recueil 1982, p. 60, par. 71). Les «décisions
[de ta Cour] doivent par définition être justes, donc en ce sens équitables»
(Plateau continental de la mer du Nord, arrêt, C.L.J. Recueil 1969, p. 48,
par. 88). «[U]ne solution équitable ... repose sur Je droit applicable.»
(Compétence en matière de pêcheries, fond, arrêt, CJ.J. Recueil 1974,
p. 33, par. 78; p. 202, par. 69.) I] faut à la fois que «le résultat à atteindre
et les moyens à employer pour y parvenir» soient équitables. «C’est
néanmoins le résultat qui importe: les principes sont subordonnés à
Pobjectif à atteindre.» (Plateau continental (Tunisie/Jamahiriya arabe
libyenne), arrêt, C.1.J. Recueil 1982, p. 59, par. 70.)

20. Dans sa résolution de 1961 sur l’utilisation des eaux internatio-
nales non maritimes, l’Institut de droit international a déclaré (à l’ar-
ticle 3):

«Si les Etats sont en désaccord sur la portée de leurs droits d’uti-
lisation [desdites eaux] le règlement se fera sur la base de l’équité, en
tenant compte notamment de leurs besoins respectifs, ainsi que des
autres circonstances propres au cas d’espèce.» (Annuaire de l'Institut
de droit international, 1961, t. II, p. 371.)

21. La mise en œuvre du traité par la Tchécoslovaquie a atteint un tel
degré d’avancement qu'il serait à la fois déraisonnable et dommageable
d’arréter l'exécution de certains travaux et de reporter indéfiniment
l'exploitation du canal de dérivation, la centrale hydro-électrique de Gab-
tikovo, les écluses de navigation et les ouvrages annexes dans la mesure
où cette exploitation était possible sans la coopération ou la participation
de la Hongrie. Conclure, comme le fait la Cour, que cette exploitation est
illicite méconnait les considérations d’équité. En méme temps, le droit
reconnu a la Hongrie par le droit international général d’obtenir une part
équitable et raisonnable des eaux du Danube devait étre préservé méme si
elle a abandonné le projet et mis fin au traité.

IV

22. Un Etat qui a conclu un traité avec un autre Etat prévoyant l’exé-
cution d’un projet comme celui de Gabtikovo-Nagymaros ne saurait,
alors que ce projet est près d’être achevé, déclarer simplement qu'il faut

236
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 240

tout annuler et que le seul problème qui subsiste concerne l’indemnisa-
tion. C’est une situation dans laquelle, plus particulièrement en vertu des
principes d'équité, la solution doit aller au-delà d’une simple indemnisa-
tion financière. La Cour a conclu que le refus par la Hongrie de mettre en
œuvre le traité était illicite. En violant le traité, la Hongrie ne pouvait
priver la Tchécoslovaquie, puis la Slovaquie, de tous les avantages décou-
lant du traité et réduire leurs droits à une simple indemnisation. Le stade
avancé des travaux dans le cadre du projet rendait l'exécution de certains
ouvrages impérative afin d’éviter des dommages: la Tchécoslovaquie et la
Slovaquie avaient le droit de compter que certaines parties du projet
seraient réalisées.

23. Ainsi, une indemnisation financière ne saurait, en la présente
espèce, effacer ne serait-ce que quelques-unes, pour ne pas parler de la
totalité, des conséquences de l'abandon du projet par la Hongrie. Com-
ment une indemnité pourrait-elle compenser l'absence de protection
contre les crues, le défaut d'amélioration de la navigation et celui de pro-
duction d'électricité? La réalisation de ces objectifs du traité de 1977 était
légitime non seulement au regard du traité mais aussi en vertu du droit
général et de l'équité. Ces avantages ne sauraient en aucune façon être
remplacés et compensés par le paiement d’une indemnité financière. Cer-
tains ouvrages devaient être mis en place et il était indispensable qu'ils
soient mis en service. Car ce qui est en cause ici n’est pas une question de
dommages et intérêts pour des pertes subies, mais l’établissement d’un
nouveau système d'utilisation et d'exploitation des eaux.

24. Aussi bien en droit international qu’en droit interne, lorsqu'un tri-
bunal a constaté qu’une obligation établie par une règle de droit interna-
tional a été violée, celui auquel l'acte est imputable est tenu d’une répara-
tion appropriée. La conclusion énoncée par la Cour au point 2 D du
dispositif découle de ce qu’elle a dit au point 1. Il conviendrait d’expli-
quer pourquoi le vote relatif à une ou plusieurs des conclusions formulées
au point 1 diffère de celui relatif au point 2 D afin de faire disparaître
toute incertitude qui pourrait subsister à l’égard du principe, évoqué ci-
dessus, de la réparation.

25. Le libellé de la conclusion énoncée au point 1 C du dispositif ne
s'accorde pas avec la possibilité de porter des appréciations différentes
concernant les divers éléments de la «solution provisoire». Cette possibi-
lité n’apparaît pas non plus dans la formulation de la conclusion du
point 2 D. D'ailleurs, les termes dans lesquels ce point a été rédigé ont
rendu très difficile la position des juges qui ont voté contre le point | C. Il
en est de même pour le point 2 D, lorsqu'un juge ne souscrit pas à foutes
les conclusions du point 1, bien qu’il soit possible, me semble-t-il, de
tourner cette difficulté.

26. C’est en raison de la position exposée dans la présente opinion dis-
sidente que j'ai voté en faveur de la conclusion énoncée au point 2 D.
Toutefois, j'ai souscrit aussi à cette conclusion pour un autre motif, qui
tient à la tâche que confie à la Cour le paragraphe 2 de l’article 2 du com-
promis et aux négociations qu’engageront ensuite les Parties au sujet des

237
PROJET GABCIKOVO-NAGYMAROS (OP. DISS. SKUBISZEWSKI) 241

modalités d’exécution de larrét (paragraphe 2 de l’article 5). A mon avis,
le point 2 D du dispositif signifie que les questions de la responsabilité et
de obligation d’indemniser, bien que la Cour les ait traitées en détail
dans la partie de l’arrét consacrée au paragraphe 2 de l’article 2 du com-
promis (par. 148-151) ne doivent pas être au cœur des négociations rela-
tives à Pavenir du projet de Gabéikovo-Nagymaros. I] convient d’obser-
ver que cette conclusion traite de la question de l’indemnisation en termes
assez généraux. La Cour donne également son appui à ce que je qualifie-
rais d’«option zéro» (arrét, par. 153). A mon avis, le message fondamen-
tal que le point 2 D adresse aux gouvernements qui mèneront des négo-
ciations est que, nonobstant leurs demandes d’indemnisation et leurs
demandes reconventionnelles, ils devraient chercher — et trouver — une
solution d’un commun accord.

(Signé) Krzysztof SKUBISZEWSKI.

238
